Case 1:19-md-02915-AJT-JFA Document 1337 Filed 05/18/21 Page 1 of 5 PageID# 20804




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION

  IN RE: CAPITAL ONE CONSUMER               )
  DATA SECURITY BREACH LITIGATION           )                   MDL No. 1:19md2915 (AJT/JFA)
  __________________________________________)

  This Document Relates to CONSUMER Cases
  __________________________________________

      CAPITAL ONE DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION TO
                   MODIFY SCHEDULING ORDER TO FILE
            SEPARATE MOTION REGARDING ARTICLE III STANDING

         Plaintiffs offer no good reason why Capital One should be denied leave to file a separate

  motion challenging Plaintiffs’ Article III standing. Instead, Plaintiffs say that Capital One should

  raise its standing arguments in its forthcoming class certification opposition and motion for

  summary judgment. Although Capital One does plan to address distinct issues pertaining to

  standing in its class certification opposition, its arguments there will differ in important ways from

  those it would raise in a motion challenging the Representative Plaintiffs’ standing.

         Specifically, Capital One’s class certification opposition will show that Plaintiffs cannot

  establish predominance under Rule 23(b)(3) because (among other reasons) whether Plaintiffs and

  the putative class members possess standing is an individualized question that cannot be decided

  with common proof. But in the motion before the Court, Capital One seeks leave to file a separate

  motion directly challenging—on the basis of the fully-developed evidentiary record—the

  Representative Plaintiffs’ standing to assert the lion’s share of their claims, including their core

  negligence claim. See, e.g., Libertarian Party of Virginia v. Judd, 718 F.3d 308, 312-13 (4th Cir.

  2013) (“[f]ollowing the close of discovery,” a plaintiff bears “[t]he burden of establishing each

  element [of standing]” with “affidavit[s] or other evidence of specific facts”(internal quotation and

  citation omitted)); see also O’Shea v. Littleton, 414 U.S. 488, 494 (1974) (“[I]f none of the named


                                                    1
Case 1:19-md-02915-AJT-JFA Document 1337 Filed 05/18/21 Page 2 of 5 PageID# 20805




  plaintiffs purporting to represent a class establishes [Article III standing], none may seek relief on

  behalf of himself or any other member of the class.”).

         And while Capital One could perhaps challenge the Representative Plaintiffs’ standing in

  its summary judgment briefing, Capital One fully explained in its opening motion why the better

  and more efficient approach is for it to raise issues of Article III standing in a separate filing

  focused solely on the Court’s lack of subject-matter jurisdiction over nearly all the asserted claims.

  See Mot. at 3-4. Plaintiffs conspicuously fail to engage with Capital One’s arguments on this point

  and do not address the cases Capital One cited suggesting it may not be appropriate to raise Article

  III standing in a Rule 56 motion. See House v. Mitra QSR KNE LLC, 796 F. App’x 783, 787 n.2

  (4th Cir. 2019) (“Ordinarily, a lack of subject-matter jurisdiction will lead to dismissal under Rule

  12(b)(1), rather than summary judgment under Rule 56(c), which suggests a decision on the

  merits.”); see also Capitol Leasing Co. v. F.D.I.C., 999 F.2d 188, 191 (7th Cir. 1993) (“[T]he

  question of jurisdiction is inappropriate for summary judgment.”). Capital One’s motion for a

  separate filing addressing standing should be granted for this reason alone.1

         Moreover, Plaintiffs’ professed concerns about “one-way intervention” are baseless. Issues

  of subject-matter jurisdiction must be decided before the merits or class certification. See Steel Co.

  v. Citizens for a Better Environment, 523 U.S. 83, 94 (1998) (court must conclude it has subject-

  matter jurisdiction before resolving merits); Rivera v. Wyeth-Ayerst Labs., 283 F.3d 315, 319 (5th

  Cir. 2002) (court must resolve named plaintiffs’ standing before deciding whether to certify a




  1
    Plaintiffs are wrong that Capital One has failed to establish good cause to challenge Plaintiffs’
  standing in a separate motion. Opp. at 2. Capital One’s motion does exactly that—even assuming
  the good-cause requirement applies here (where Capital One is not seeking relief from a court-
  imposed deadline, but instead seeks leave to file a separate motion addressing the Court’s subject-
  matter jurisdiction). In any event, Rule 12(h)(3) permits a party to raise issues of subject-matter
  jurisdiction “at any time.”

                                                    2
Case 1:19-md-02915-AJT-JFA Document 1337 Filed 05/18/21 Page 3 of 5 PageID# 20806




  class). Consequently, Plaintiffs’ request that they be given until August 2, 2021 to respond to

  Capital One’s standing motion should be rejected—permitting such a lengthy extension would

  needlessly delay this Court’s consideration of Article III standing as a threshold jurisdictional

  issue. Capital One’s standing motion should be briefed on the schedule set out in the Court’s local

  rules (or another reasonable schedule set by the Court).

          Finally, although Plaintiffs spend roughly half of their opposition arguing that the Court

  should take up their class certification motion before Defendants’ motions for summary judgment,

  that issue is not before the Court: Capital One’s instant motion only seeks leave to file a separate

  motion challenging Plaintiffs’ Article III standing. Regardless, the Court has ample discretion to

  determine the sequence in which the parties’ Rule 23 and Rule 56 motions will be heard. See Curtin

  v. United Airlines, Inc., 275 F.3d 88, 92 (D.C. Cir. 2001) (“[T]he order of disposition of motions

  for summary judgment and class certification [is] a question of discretion for the trial court.”); Fed.

  R. Civ. P. 23(c), advisory committee notes to 2003 amendment (Rule 23’s requirement that class

  certification be decided “at an early practicable time” permits district courts to address a

  defendant’s motion for “summary judgment as to the individual plaintiffs” before considering class

  certification).

                                             *      *        *

          Capital One respectfully seeks leave to file a targeted motion under Rule 12(h)(3), separate

  from its forthcoming motion for summary judgment, styled as a Motion Suggesting Lack of

  Jurisdiction, supported by a memorandum of no more than 30 pages in length and otherwise

  complying with this Court’s local rules.

  Dated: May 18, 2021                    Respectfully submitted,

                                         /s/
                                         David L. Balser (pro hac vice)



                                                    3
Case 1:19-md-02915-AJT-JFA Document 1337 Filed 05/18/21 Page 4 of 5 PageID# 20807




                               S. Stewart Haskins II (pro hac vice)
                               Susan M. Clare (pro hac vice)
                               John C. Toro (pro hac vice)
                               Kevin J. O’Brien (VSB No. 78886)
                               Robert D. Griest (pro hac vice)
                               KING & SPALDING LLP
                               1180 Peachtree Street, N.E.
                               Atlanta, GA 30309
                               Tel.: (404) 572-4600
                               Fax: (404) 572-5140
                               dbalser@kslaw.com
                               shaskins@kslaw.com
                               sclare@kslaw.com
                               jtoro@kslaw.com
                               kobrien@kslaw.com
                               rgriest@kslaw.com

                               Robert A. Angle (VSB No. 37691)
                               Tim St. George (VSB No. 77349)
                               Jon S. Hubbard (VSB No. 71089)
                               Harrison Scott Kelly (VSB No. 80546)
                               TROUTMAN PEPPER HAMILTON SANDERS LLP
                               1001 Haxall Point
                               Richmond, VA 23219
                               Tel.: (804) 697-1200
                               Fax: (804) 697-1339
                               robert.angle@troutman.com
                               timothy.st.george@troutman.com
                               jon.hubbard@troutman.com
                               scott.kelly@troutman.com

                               Mary C. Zinsner (VSB No. 31397)
                               S. Mohsin Reza (VSB No. 75347)
                               TROUTMAN PEPPER HAMILTON SANDERS LLP
                               401 9th Street, NW, Suite 1000
                               Washington, DC 20004
                               Tel.: (202) 274-1932
                               Fax: (202) 274-2994
                               mary.zinsner@troutman.com
                               mohsin.reza@troutman.com

                               Counsel for Capital One Defendants




                                         4
Case 1:19-md-02915-AJT-JFA Document 1337 Filed 05/18/21 Page 5 of 5 PageID# 20808




                                  CERTIFICATE OF SERVICE

         I hereby certify that on May 18, 2021, I caused the foregoing document to be filed with the

  Clerk of Court using the CM/ECF system, which will send notice of electronic filing to all counsel

  of record.



                                                      /s/
                                                      David L. Balser
                                                      Counsel for Capital One




                                                  5
